Title: From Thomas Jefferson to Cyrus Griffin, 1 May 1788
From: Jefferson, Thomas
To: Griffin, Cyrus


          
            
              Sir
            
            Paris May 1. 1788.
          
          The bearer hereof, Monsieur de la Vallée is recommended to me as a gentleman, of worth, wealth, and high connection. Meaning to visit our country I take the liberty of asking leave to introduce him to the notice and civilities of your Excellency, and to assure you that your attentions will be highly gratifying to him and to his respectable connections in this country. I avail myself with pleasure of the same occasion of renewing assurances of those sentiments of high respect & esteem with which I have the honour to be Your Excellency’s most obedient & most humble servant,
          
            Th: Jefferson
          
        